Exhibit 10.2

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is made and entered into this 30th day
of June, 2007 (the “Effective Date”), by and between Gish Biomedical, Inc., a
California corporation (“Licensor”), and CardioTech International, Inc., a
Massachusetts corporation (“Licensee”).  Licensor and Licensee will be referred
to herein collectively as the “Parties,” and each individually as a “Party.”

WHEREAS, Licensor and Licensee have entered into that certain Stock Purchase
Agreement, dated June 30, 2007 (the “SPA”), pursuant to which, among other
things, MEDOS Medizintechnik AG, a company organized under the laws of the
Federal Republic of Germany (“MEDOS”), will acquire all of the issued and
outstanding capital stock of Licensor from Licensee;

WHEREAS, the SPA contemplates that the Parties will enter into this Agreement at
Closing (as defined in the SPA);

WHEREAS, Licensor owns certain intellectual property related to coating
techniques for medical devices, and Licensor intends to license such
intellectual property to Licensee on a non-exclusive basis so that Licensee may
continue to make and sell certain Products (as defined below), subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, the Parties agree as follows:


1.             DEFINITIONS


1.1.          CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE SPA.  IN ADDITION, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:

“Change of Control” means the occurrence of any of the following events:
(i) Licensee directly or indirectly sells, conveys or otherwise disposes of all
or substantially all of Licensee’s assets or business to a Third Party; (ii)
Licensee or any of its controlling Affiliates merges with or into or
consolidates with any Third Party; (iii) there occurs any transaction or series
of related transactions as a result of which twenty percent (20%) or more of the
equity securities of Licensee or any of its controlling Affiliates are held,
directly or indirectly, by a Third Party; or (iv) any other transaction or
series of related transactions as a result of which a Third Party is able to
elect a majority of the members of the board of directors of Licensee or any of
its controlling Affiliates.  For the purpose of this definition, a “controlling
Affiliate” is an Affiliate that “controls” Licensee, as “control” is used in the
definition of “Affiliate” in the SPA.

“Confidential Information” has the meaning set forth in Section 7.3.

“Field” means any field of use other than the development, manufacture,
production, marketing or supply of products or services, or conduct of other
commercial activities, of the kind developed, manufactured, produced, marketed,
supplied or conducted by

1


--------------------------------------------------------------------------------


Licensor, MEDOS or any of their respective Affiliates prior to Closing or during
the Restricted Period.  Notwithstanding the foregoing, the Field shall include
the sale of materials by Licensee to Third Parties so long as such Third Parties
do not directly or indirectly manufacture, distribute and/or sell products with
respect to (i) cardiovascular surgery, including oxygenators, (ii) cardioplegia
systems, (iii) Extra Corporeal Membrane Oxygenation (“ECMO”) pumps, or (iv)
drivers to be used with such ECMO pumps, ventricle assist devices or total
artificial hearts.

“Improvements” means any and all improvements, modifications or derivative works
made to, or created from, any Licensed Technology.

“Know-How” means any confidential unpatented or unpatentable invention,
development, discovery, technology, biological material, compound, probe,
sequence, technical information, method or other confidential information or
material, in all cases to the extent, but only to the extent, not in the public
domain.

“Licensed Technology” means the Patent Rights identified on Exhibit A attached
hereto and Know-How related thereto as and to the extent owned by Licensor as of
the Effective Date.

“Patent Right” means any and all U.S. or non-U.S. (a) patents, (b) patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, and all patents
granted thereon, (c) patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, and (d) any other form of government-issued right substantially similar
to any of the foregoing.

“Product” means any product of Licensee that, but for the license granted to
Licensee hereunder, would infringe, misappropriate or otherwise violate (as
applicable) any of the Licensed Technology.

“Subsidiaries” means Licensee’s wholly-owned subsidiaries as such exist from
time to time on or after the Effective Date for so long as such subsidiaries
remain wholly owned by Licensee.

“Term” has the meaning set forth in Section 6.1.

“Territory” means the United States, its territories and possessions.

“Third Party” means any Person other than Licensor, Licensee and any
Subsidiaries.

2.             LICENSE GRANT

2.1.          Limited License.  Subject to the rights of MEDOS under the SPA and
to the terms and conditions of this Agreement, Licensor hereby grants to
Licensee a non-exclusive, royalty-free, revocable, sublicensable (subject to
Section 2.3), limited license for the Term under the Licensed Technology solely
to make, have made, import, have imported, use, sell and offer to sell Products
in the Field in the Territory.

2


--------------------------------------------------------------------------------


2.2.          No Implied Rights.  Licensor reserves all rights not expressly
granted under Section 2.1.


2.3.          SUBLICENSES.  LICENSEE MAY ONLY SUBLICENSE ITS RIGHTS UNDER
SECTION 2.1 TO SUBSIDIARIES.  IF, AT ANY TIME, ANY SUBSIDIARY CEASES TO BE
WHOLLY OWNED BY LICENSEE, ANY SUBLICENSE TO SUCH SUBSIDIARY SHALL IMMEDIATELY
TERMINATE WITHOUT ANY NEED FOR ACTION ON THE PART OF LICENSOR, LICENSEE OR SUCH
SUBSIDIARY.  EACH PERMITTED SUBLICENSE SHALL BE IN WRITING AND SHALL CONTAIN
PROVISIONS THAT PROTECT LICENSOR’S RIGHTS TO AT LEAST THE SAME EXTENT THAT THIS
AGREEMENT AND THE SPA PROTECT LICENSOR’S RIGHTS.  LICENSEE SHALL PROVIDE
LICENSOR WITH A COPY OF EACH SUCH WRITTEN SUBLICENSE.  LICENSEE SHALL BE FULLY
RESPONSIBLE FOR ANY BREACH OF THIS AGREEMENT BY ANY SUBSIDIARY.


3.             LICENSEE’S REPRESENTATIONS AND WARRANTIES


3.1.          LICENSEE HEREBY REPRESENTS AND WARRANTS TO LICENSOR THAT: (A) IT
IS A CORPORATION, DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS; (B) IT HAS THE POWER TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY; AND (C) THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF IT,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


4.             LICENSOR’S DISCLAIMER AND EXCLUSIONS


4.1.          ALL RIGHTS GRANTED HEREUNDER ARE GRANTED SOLELY ON AN “AS-IS” AND
“WHERE-IS” BASIS.  LICENSOR SHALL HAVE NO LIABILITY TO LICENSEE OR ANY OTHER
PERSON ARISING FROM OR RELATING TO ANY RIGHTS GRANTED HEREUNDER OR OTHERWISE
ARISING FROM OR RELATING TO THIS AGREEMENT WHETHER IN CONTRACT, TORT OR
OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, LICENSOR HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES CONCERNING THE LICENSED
TECHNOLOGY OR ANY OTHER MATTER RELATED TO THE SUBJECT MATTER HEREOF, INCLUDING
ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT, MISAPPROPRIATION, OR ANY WARRANTY OR
REPRESENTATION AS TO THE OWNERSHIP, INVENTORSHIP, VALIDITY, SCOPE OR
ENFORCEABILITY OF THE LICENSED TECHNOLOGY.


5.             INTELLECTUAL PROPERTY


5.1.          OWNERSHIP.  LICENSEE ACKNOWLEDGES AND AGREES THAT LICENSOR IS THE
SOLE AND EXCLUSIVE OWNER OF THE LICENSED TECHNOLOGY AND THAT, AS BETWEEN
LICENSOR AND LICENSEE, LICENSOR SHALL EXCLUSIVELY OWN ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY IMPROVEMENTS MADE BY, OR ON BEHALF OF, LICENSEE OR ANY OF
ITS AFFILIATES.  LICENSEE SHALL PROMPTLY DISCLOSE ANY SUCH IMPROVEMENTS TO
LICENSOR IN WRITING.  ANY SUCH IMPROVEMENTS SHALL BE DEEMED TO BE INCLUDED IN
THE LICENSED TECHNOLOGY.


5.2.          NO CHALLENGES.  LICENSEE AND ITS AFFILIATES SHALL NOT CHALLENGE OR
QUESTION THE VALIDITY OR ENFORCEABILITY OF ANY OF THE LICENSED TECHNOLOGY IN ANY
LAWSUIT OR PROCEEDING BETWEEN LICENSOR, ON THE ONE HAND, AND LICENSEE OR ANY OF
ITS AFFILIATES, ON THE OTHER.

3


--------------------------------------------------------------------------------



5.3.          INFRINGEMENT.  IF LICENSEE OR ANY OF ITS SUBSIDIARIES BECOMES
AWARE OF ANY INFRINGEMENT OR MISAPPROPRIATION, ANYWHERE IN THE WORLD, OF ANY
LICENSED TECHNOLOGY, LICENSEE SHALL PROMPTLY NOTIFY LICENSOR IN WRITING TO THAT
EFFECT.  ANY SUCH NOTICE SHALL INCLUDE ANY AVAILABLE EVIDENCE TO SUPPORT AN
ALLEGATION OF INFRINGEMENT OR MISAPPROPRIATION AGAINST THE APPLICABLE THIRD
PARTY(IES).  LICENSOR SHALL HAVE NO OBLIGATION TO LICENSEE TO MAINTAIN, PROTECT,
DEFEND AND/OR ENFORCE ANY OF THE LICENSED TECHNOLOGY, EVEN IF NOTIFIED BY
LICENSEE OF ANY POTENTIAL INFRINGEMENT OR MISAPPROPRIATION OF SUCH LICENSED
TECHNOLOGY.  LICENSOR SHALL HAVE THE SOLE RIGHT TO DEFEND THE LICENSED
TECHNOLOGY FROM CLAIMS THAT IT INFRINGES ANY PATENT RIGHT OR OTHER INTELLECTUAL
PROPERTY RIGHT OF A THIRD PARTY, EXCEPT IN THE CASE OF A MATTER COVERED BY
INDEMNIFICATION IN THE SPA FOR WHICH LICENSEE UNDERTAKES THE DEFENSE.


5.4.          EXPENSE SHARING.  LICENSEE ACKNOWLEDGES AND AGREES THAT,
NOTWITHSTANDING THE ROYALTY-FREE NATURE OF THE LICENSE GRANTED IN SECTION 2.1,
THE LICENSEE, ANY OTHER LICENSEE OF THE LICENSED TECHNOLOGY FROM TIME TO TIME
AND THE LICENSOR SHALL BE RESPONSIBLE AND LIABLE TO EQUALLY SHARE ALL COSTS AND
EXPENSES INCURRED BY LICENSOR (INCLUDING REASONABLE ATTORNEY’S FEES AND
EXPENSES) WITH RESPECT TO OBTAINING, MAINTAINING, PROTECTING, DEFENDING AND/OR
ENFORCING ANY OF THE PATENT RIGHTS INCLUDED IN THE LICENSED TECHNOLOGY. 
LICENSOR SHALL INVOICE LICENSEE FOR ITS CORRESPONDING SHARE OF THE FOREGOING
COSTS AND EXPENSES, AND LICENSEE SHALL PAY ALL INVOICED AMOUNTS WITHIN THIRTY
(30) DAYS OF RECEIPT OF THE APPLICABLE INVOICE.  ALL PAST DUE AMOUNTS SHALL
ACCRUE INTEREST AT THE LOWER OF (A) ONE-AND-ONE-HALF PERCENT (1.5%) PER MONTH OR
(B) THE MAXIMUM INTEREST RATE PERMITTED BY APPLICABLE LAW.


6.             TERMINATION


6.1.          TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE
AND CONTINUE IN FORCE AND EFFECT UNTIL TERMINATED IN ACCORDANCE WITH THIS
SECTION 6 (SUCH PERIOD OF TIME, THE “TERM”).


6.2.          CHANGE OF CONTROL.  THIS AGREEMENT SHALL IMMEDIATELY TERMINATE
WITHOUT ANY NEED FOR ACTION ON THE PART OF EITHER PARTY UPON A CHANGE OF
CONTROL.  LICENSEE SHALL PROVIDE LICENSOR WRITTEN NOTICE OF (A) ANY CHANGE OF
CONTROL OR (B) ANY CONTRACT OR AGREEMENT THAT CONTEMPLATES ANY CHANGE OF CONTROL
TO WHICH LICENSEE OR ANY OF ITS AFFILIATES IS OR WILL BE A PARTY.


6.3.          FOR CAUSE.  EITHER PARTY MAY TERMINATE THIS AGREEMENT UPON WRITTEN
NOTICE TO THE OTHER PARTY IF THE OTHER PARTY BREACHES THIS AGREEMENT OR THE SPA
AND DOES NOT CURE SUCH BREACH WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE.


6.4.          FOR BANKRUPTCY.  LICENSOR MAY TERMINATE THIS AGREEMENT IN THE
EVENT THAT LICENSEE CEASES DOING BUSINESS, IS THE SUBJECT OF A VOLUNTARY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING, IS THE SUBJECT OF AN INVOLUNTARY
BANKRUPTCY, INSOLVENCY, OR SIMILAR PROCEEDING THAT IS NOT DISMISSED WITHIN SIXTY
(60) DAYS OF FILING, MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, BECOMES
UNABLE TO PAY ITS DEBTS WHEN DUE OR ENTERS INTO AN AGREEMENT WITH ITS CREDITORS
PROVIDING FOR THE EXTENSION OR COMPOSITION OF DEBT.


6.5.          EFFECT OF TERMINATION.  UPON TERMINATION OF THIS AGREEMENT, ALL
RIGHTS GRANTED TO LICENSEE PURSUANT TO THIS AGREEMENT SHALL TERMINATE, INCLUDING
THE LICENSE GRANTED IN

4


--------------------------------------------------------------------------------



SECTION 2.1.  UPON ANY SUCH TERMINATION, LICENSEE SHALL PROMPTLY RETURN OR
DESTROY ALL MATERIALS, SAMPLES, DOCUMENTS, INFORMATION OR OTHER MATERIALS
OBTAINED FROM LICENSOR THAT EMBODY OR DISCLOSE ANY LICENSED TECHNOLOGY OR
CONFIDENTIAL INFORMATION.  NO TERMINATION OF THIS AGREEMENT SHALL RELIEVE EITHER
PARTY FROM ANY OBLIGATIONS THAT ACCRUED PRIOR TO THE DATE OF SUCH TERMINATION. 
NOTWITHSTANDING THE FOREGOING, SECTIONS 3, 4, 5, 7, 8, AND 9 OF THIS AGREEMENT
SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


7.             CONFIDENTIALITY


7.1.          WITHOUT LIMITING SECTION 12.4 OF THE SPA, DURING THE TERM AND FOR
TWO (2) YEARS THEREAFTER, ALL CONFIDENTIAL INFORMATION DISCLOSED BY LICENSOR TO
LICENSEE IN CONNECTION WITH THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT SHALL
NOT BE USED BY LICENSEE EXCEPT IN CONNECTION WITH THE ACTIVITIES AND LICENSES
CONTEMPLATED BY THIS AGREEMENT, SHALL BE MAINTAINED IN CONFIDENCE BY LICENSEE
UNDER REASONABLE MEASURES NO LESS PROTECTIVE THAN THOSE MEASURES USED BY
LICENSEE TO PROTECT ITS OWN CONFIDENTIAL INFORMATION, AND SHALL NOT OTHERWISE BE
DISCLOSED BY LICENSEE TO ANY OTHER PERSON.


7.2.          NOTWITHSTANDING SECTION 7.1, LICENSEE MAY DISCLOSE THE RELEVANT
ASPECTS OF THE LICENSOR’S CONFIDENTIAL INFORMATION TO ITS OFFICERS, AGENTS,
EMPLOYEES AND CONTRACTORS TO THE EXTENT THAT SUCH DISCLOSURE IS REASONABLY
NECESSARY FOR THE PERFORMANCE OF ITS DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED THAT LICENSEE TAKES ALL REASONABLE MEASURES TO ENSURE THAT
SUCH CONFIDENTIAL INFORMATION IS NOT DISCLOSED OR DUPLICATED IN CONTRAVENTION OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT BY SUCH OFFICERS, AGENTS, AND
EMPLOYEES, INCLUDING OBTAINING AN ENFORCEABLE CONFIDENTIALITY AGREEMENT FROM
SUCH OFFICER, AGENT, EMPLOYEE OR CONTRACTOR.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE OBLIGATIONS IN THIS SECTION 7 DO NOT RESTRICT ANY
DISCLOSURE BY EITHER PARTY REQUIRED BY ANY APPLICABLE LAW, OR BY ORDER OF ANY
COURT OR GOVERNMENT AGENCY; PROVIDED THAT LICENSEE PROVIDES PRIOR WRITTEN NOTICE
OF SUCH DISCLOSURE TO LICENSOR AND ASSISTS LICENSOR IN ITS REASONABLE AND LAWFUL
EFFORTS TO AVOID OR MINIMIZE THE DEGREE OF SUCH DISCLOSURE.


7.3.          “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL CONFIDENTIAL OR
PROPRIETARY INFORMATION AND DOCUMENTATION, INCLUDING, WITHOUT LIMITATION, TRADE
SECRETS, KNOW-HOW, LICENSED TECHNOLOGY AND THE TERMS AND CONDITIONS OF THIS
AGREEMENT (EXCEPT AS REQUIRED BY A PARTY TO ENFORCE ITS RIGHTS HEREUNDER), BUT
EXCLUDING CONFIDENTIAL OR PROPRIETARY INFORMATION THAT (AS DETERMINED BY
COMPETENT DOCUMENTATION):


(I)            WAS KNOWN OR USED BY LICENSEE PRIOR TO ITS DATE OF DISCLOSURE TO
LICENSEE;


(II)           EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO LICENSEE, IS
LAWFULLY DISCLOSED TO LICENSEE BY SOURCES OTHER THAN THE LICENSOR RIGHTFULLY IN
POSSESSION OF THE CONFIDENTIAL INFORMATION;


(III)          EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO LICENSEE,
BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC, WITHOUT THE LICENSEE
VIOLATING THIS SECTION 7; OR

5


--------------------------------------------------------------------------------



(IV)          IS INDEPENDENTLY DEVELOPED BY OR FOR LICENSEE WITHOUT REFERENCE TO
OR RELIANCE UPON THE CONFIDENTIAL INFORMATION OR ANY LICENSED TECHNOLOGY.


8.             INDEMNIFICATION


8.1.          INDEMNIFICATION.  LICENSEE WILL INDEMNIFY, DEFEND AND HOLD
HARMLESS LICENSOR, ITS AFFILIATES AND ALL OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH, A “LICENSOR
INDEMNIFIED PERSON”) FROM AND AGAINST ANY DAMAGES ARISING FROM OR INCURRED IN
CONNECTION WITH (A) ANY BREACH OF THIS AGREEMENT BY LICENSEE, ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS OR ASSIGNS (“LICENSEE PERSONS”); (B) ANY NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF ANY LICENSEE PERSON; OR (C) ANY PRODUCT LIABILITY, PERSONAL
INJURY, WRONGFUL DEATH, PROPERTY DAMAGE OR OTHER CLAIMS, WHETHER MADE BY
EMPLOYEES, SUBCONTRACTORS, AGENTS OR THE GENERAL PUBLIC WITH RESPECT TO ANY
PRODUCTS.


8.2.          PROCEDURE.  THE INDEMNIFICATION PROCEDURES CONTAINED IN
SECTION 10.9 OF THE SPA SHALL APPLY TO ALL CLAIMS FOR INDEMNIFICATION MADE BY
ANY LICENSOR INDEMNIFIED PERSON UNDER SECTION 8.1.


8.3.          NO LIMITATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
SPA, THE LIMITATIONS ON LICENSEE’S INDEMNIFICATION LIABILITY UNDER THE SPA
CONTAINED IN SECTIONS 10.4 AND 10.5 OF THE SPA SHALL NOT APPLY TO ANY CLAIM FOR
INDEMNIFICATION MADE BY ANY LICENSOR INDEMNIFIED PERSON UNDER SECTION 8.1.


9.             GENERAL PROVISIONS


9.1.          NOTICES.  ALL NOTICES, CONSENTS, WAIVERS, AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN (A) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT), (B)
SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT), PROVIDED THAT A COPY
IS MAILED BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR (C) WHEN RECEIVED BY
THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE
(RECEIPT REQUESTED), IN EACH CASE TO THE APPROPRIATE ADDRESSES AND FACSIMILE
NUMBERS SET FORTH BELOW (OR TO SUCH OTHER ADDRESSES AND FACSIMILE NUMBERS AS A
PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTY):

If to Licensor:

Gish Biomedical, Inc.

c/o MEDOS Medizintechnik AG

Obere Steinfurt 8 - 10

D - 52222 Stolberg

Germany

Attention:  Joachim Pelz, Dr. med. Thomas Theisen

Facsimile No.:  +49 2402 96646059

with a copy to (which copy shall not constitute notice):

Dewey Ballantine LLP

6


--------------------------------------------------------------------------------


Taunusanlage 1

D-60329 Frankfurt am Main

Germany

Attention: Dr. Benedikt von Schorlemer LLM

Facsimile No.:  +49 69 36393333

If to Licensee:

CardioTech International, Inc.

229 Andover Street

Wilmington, MA  01887

USA

Attention:  Michael Adams, Chief Executive Officer

Facsimile No.:  +1 978 657 0074


9.2.          GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.  THIS AGREEMENT
WILL BE GOVERNED BY THE LAWS IN EFFECT IN THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.  ANY ACTION OR PROCEEDING SEEKING TO ENFORCE
ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND EACH OF THE PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS
(AND OF THE APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND
WAIVES ANY OBJECTION TO VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING
REFERRED TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD.


9.3.          FURTHER ASSURANCES.  LICENSEE AGREES, UPON REQUEST OF LICENSOR, TO
PROMPTLY EXECUTE SUCH ASSIGNMENTS OR CONVEYANCES OF INTEREST AS MAY BE NECESSARY
TO ACCOMPLISH THE ASSIGNMENTS AND ALLOCATION OF RIGHTS CONTEMPLATED HEREIN,
WITHOUT FURTHER CONSIDERATION AND FREE FROM ANY CLAIMS OR LIENS OR RETENTION OF
RIGHTS.


9.4.          WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES TO THIS AGREEMENT
ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AGREEMENT OR THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A WAIVER OF SUCH RIGHT,
POWER, OR PRIVILEGE, AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER,
OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER,
OR PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR PRIVILEGE.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (A) NO CLAIM OR RIGHT ARISING OUT OF
THIS AGREEMENT CAN BE DISCHARGED BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER
OR RENUNCIATION OF THE CLAIM OR RIGHT UNLESS IN WRITING SIGNED BY THE OTHER
PARTY; (B) NO WAIVER THAT MAY BE GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN
THE SPECIFIC INSTANCE FOR WHICH IT IS GIVEN; AND (C) NO NOTICE TO OR DEMAND ON
ONE PARTY WILL BE DEEMED TO BE A WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF
THE RIGHT OF THE PARTY GIVING SUCH NOTICE OR DEMAND TO TAKE FURTHER ACTION
WITHOUT NOTICE OR DEMAND AS PROVIDED IN THIS AGREEMENT OR THE DOCUMENTS REFERRED
TO IN THIS AGREEMENT.


9.5.          ENTIRE AGREEMENT; MODIFICATION.  THIS AGREEMENT AND THE SPA
SUPERSEDE ALL PRIOR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT
MATTER, AND CONSTITUTE A COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT

7


--------------------------------------------------------------------------------



TO ITS SUBJECT MATTER.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY A WRITTEN
AGREEMENT EXECUTED BY THE PARTY TO BE CHARGED WITH THE AMENDMENT.


9.6.          ASSIGNMENT; NO THIRD PARTY RIGHTS.  NEITHER THIS AGREEMENT, NOR
ANY RIGHTS GRANTED HEREUNDER MAY BE ASSIGNED OR TRANSFERRED (BY OPERATION OF LAW
OR OTHERWISE) BY LICENSEE WITHOUT THE PRIOR WRITTEN CONSENT OF LICENSOR, AND ANY
ATTEMPTED ASSIGNMENT IN VIOLATION OF THIS SENTENCE SHALL BE NULL AND VOID. 
SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT WILL APPLY TO, BE BINDING IN
ALL RESPECTS UPON, AND INURE TO THE BENEFIT OF THE PERMITTED SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.  NOTHING EXPRESSED OR REFERRED TO IN THIS
AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT ANY LEGAL OR EQUITABLE RIGHT, REMEDY, OR CLAIM UNDER OR WITH RESPECT
TO THIS AGREEMENT OR ANY PROVISION OF THIS AGREEMENT.


9.7.          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID
OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER PROVISIONS OF
THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  ANY PROVISION OF THIS
AGREEMENT HELD INVALID OR UNENFORCEABLE ONLY IN PART OR DEGREE WILL REMAIN IN
FULL FORCE AND EFFECT TO THE EXTENT NOT HELD INVALID OR UNENFORCEABLE.


9.8.          INTERPRETATION.  THE HEADINGS OF SECTIONS IN THIS AGREEMENT ARE
PROVIDED FOR CONVENIENCE ONLY AND WILL NOT AFFECT ITS CONSTRUCTION OR
INTERPRETATION.  ALL REFERENCES TO “SECTION” OR “SECTIONS” REFER TO THE
CORRESPONDING SECTION OR SECTIONS OF THIS AGREEMENT UNLESS THE CONTEXT OTHERWISE
PROVIDES.  ALL WORDS USED IN THIS AGREEMENT WILL BE CONSTRUED TO BE OF SUCH
GENDER OR NUMBER AS THE CIRCUMSTANCES REQUIRE.  UNLESS OTHERWISE EXPRESSLY
PROVIDED, THE WORD “INCLUDING” DOES NOT LIMIT THE PRECEDING WORDS OR TERMS. 
REFERENCES TO A SECTION INCLUDES REFERENCE TO ALL SUBSECTIONS OF THAT SECTION.


9.9.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL COPY OF THIS
AGREEMENT AND ALL OF WHICH, WHEN TAKEN TOGETHER, WILL BE DEEMED TO CONSTITUTE
ONE AND THE SAME AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective authorized officers as of the day and year first written above.

GISH BIOMEDICAL, INC.

 

 

 

 

 

By:

/s/ Eric G. Walters

 

 

Name:  Eric G. Walters

 

Title:   Secretary

 

 

 

 

 

 

 

CARDIOTECH INTERNATIONAL INC

 

 

 

 

 

By:

/s/ Michael F. Adams

 

 

Name:  Michael F. Adams

 

Title:  President & CEO

 

9


--------------------------------------------------------------------------------


EXHIBIT A

LICENSED TECHNOLOGY

PCT/US03/04284, filed February 12, 2003, entitled “COMPOSITION AND METHOD FOR
COATING MEDICAL DEVICES”

U.S. Patent Application No. 10/080,749, filed February 22, 2002, entitled
“Composition and method for coating medical devices”

European Patent Application No. 03716020.7, entitled “COMPOSITION AND METHOD FOR
COATING MEDICAL DEVICES”

Japanese Patent Application No. 2003-570897, entitled “COMPOSITION AND METHOD
FOR COATING MEDICAL DEVICES”


--------------------------------------------------------------------------------